— Appeals from two orders of disposition of the Family Court, Queens County (Gallet, J.), both dated September 14,1983, each of which, upon a finding that appellant, a previously adjudicated juvenile delinquent, had violated the terms of probation, placed him with the New York State Division for Youth for a period of up to one year, t Orders affirmed, without costs or disbursements. 11 The court’s determinations as to the proper placement for appellant are supported by a preponderance of the evidence in the record (Family Ct Act, § 350.3, subd 2; Matter of Maria A., 72 AD2d 793). Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.